10

11

12

13

14

15

16

17

18

19

20

21

2

23

24

Case 3:20-cr-00016-LRH-WGC Document1 Filed 04/06/20 Page 1 of 17

NICHOLAS A. TRUTANICH

United States Attorney F] L E D

District of Nevada

Nevada Bar No. 13644 APR «

PETER WALKINGSHAW sue

Assistant United States Attorney - dismaals TRATE Jung

400 South Virginia Street, Suite 900 wy OF NEVaba =
Reno, Nevada 89501 ~~ DEPury

(775) 784-5438
Peter. Walkingshaw@usdoj.gov

Representing the United States of America

UNITED STATES DISTRICT COURT

DISTRICT OF NEVADA
UNITED STATES OF AMERICA,
4:20- M3-0037- OLB
Plaintiff, COMPLAINT FOR VIOLATION OF:
V. Title 18, United States Code, Section 669
— Theft in Connection with Health Care

PETER LUCAS, (Class A Misdemeanor)

Defendant.

 

 

 

 

BEFORE the Honorable Carla L. Baldwin, United States Magistrate Judge, Reno,

Nevada, the undersigned complainant being first duly sworn states:
Count One
(Theft in Connection with Health Care)

Between on or about the 19" day of March, 2020 and on or about the 23" day of
March, 2020, in the State and District of Nevada, the defendant, PETER LUCAS,
knowingly and willfully embezzled, stole, and converted without authority to his own use,
who dia not the rightful owner, four boxes of surgical masks, the property of Ioannis A.

Lougaris Veterans' Administration Medical Center, a health care benefit program as defined

 
10

1]

12

13

14

15

16

17

18

19

20

21

a2

23

24

 

 

Case 3:20-cr-00016-LRH-WGC Document1 Filed 04/06/20 Page 2 of 17

in Title 18, United States Code, Section 24(b), in violation of Title 18, United States Code,

Section 669.

Complainant as a Detective with the Veterans Affairs Police Department states there

is probable cause to arrest the above-named defendant as set forth in the attached affidavit.

///

///

///

///

/[/

/{/

///

///

///

 
Case 3:20-cr-00016-LRH-WGC Document1 Filed 04/06/20 Page 3 of 17

AFFIDAVIT IN SUPPORT OF APPLICATION

I, Larry Lee Kidd Jr., Detective with the Veterans Affairs (“VA”) Police Department being

duly sworn under the penalty of perjury, depose and state that:

1,

I am a Detective employed by the Veterans Affairs Police Department (“VAPD”),
and have been employed with the VAPD since September of 2012. I am a graduate
of the VA Basic Police Officers Academy, the VA Investigator Course, and the
Nevada Police Officers Standards and Training (P.O.S.T.) Academy. I am currently
assigned to the Reno Nevada VA Medical Center. Prior to this, I was employed by
the Lyon County (NV) Sheriff's Department for three years, and the Elko (NV)
Police Department for 16 years. I honorably retired from the Elko Police Department
in 20 1. I am charged with the investigation of crimes committed at the Ioannis A.
Lougaris Veterans’ Administration Medical Center (the “Reno VA Medical Center”)
to include theft, embezzlement, and other crimes that have occurred within the
jurisdiction of the VAPD. Based on my training and experience as a Detective I am
familiar with federal criminal laws. The information contained in this affidavit is
based upon my personal observations, investigation, and information relayed to me
by other VA Police Officers. The information provided in this affidavit is not all
inclusive of the facts in this specific case, but rather, includes sufficient information
to establish probable cause.

Because this affidavit is being submitted for the limited purpose of establishing
probable cause for the issuance of a criminal complaint. I have not set forth every

fact I learned as a result of this investigation. Rather, I have set forth only those facts
Case 3:20-cr-00016-LRH-WGC Document1 Filed 04/06/20 Page 4 of 17

I believe necessary to establish probable cause that a violation of federal law has been
committed.

3. Based on my investigation described in this affidavit, there is probable cause to
believe that Peter LUCAS did commit offenses that violate federal criminal law,
specifically the embezzlement of US . Government property from a Health Care
Benefit program in violation of Title 18, United States Code, section 669. By virtue
of the medical services and programs that the Reno VA Medical Center provides, it
is a Health Care Benefit Program as defined in Title 18, United States Code, section
24(b). Furthermore, the Reno VA Medical Center regularly relies on interstate
commerce to procure needed supplies and equipment to realize the congressional

mandate of providing safe and ethical medical services to eligible veterans.

I. FACTS SETTING FORTH PROBABLE CAUSE

4. On March 17, 2020 The Reno VA Medical Center initiated a lock down posture in
response to the Corona Virus 19 (COVID-19) pandemic. The medical center notified
all employees, through emails and posted signs, access to the hospital was restricted to
three specific ingress and egress points.

On March 23, 2020 VA Police Physical Security Specialist Chris Mock advised VA
Police Sergeant Ken Catlin that he was investigating an electronic forced door alarm
that occurred on March 19, 2020. Investigation of security footage revealed a white
male adult, later identified as LUCAS, was entering and exiting the main entrance
door of building 10. This door has been designated as non-essential and is locked until

further notice. Sergeant Catlin forwarded the information to VA Police Officer
Case 3:20-cr-00016-LRH-WGC Document1 Filed 04/06/20 Page 5 of 17

Graham Hopley for investigation. Specialist Mock further observed on the security
footage LUCAS appeared to be taking property from a cart and concealing it on his
person and leaving the hospital. This information was provided to Officer Hopley.

6. On March 24, 2020 your Affiant was apprised of the on-going investigation and
Specialist Mock’s observations. Your Affiant initiated a parallel investigation of
embezzlement of government property. Your Affiant reviewed the security footage
obtained from Specialist Mock. The footage shows that on March 19, 2020 and March
23, 2020, LUCAS took several boxes from a cart in his possession and concealed the
boxes under his garments. Still photographs from security footage showing LUCAS
taking boxes from his cart are provided for the Court’s reference below:

7. Stills from security footage taken on March 19, 2020:
Case 3:20-cr-00016-LRH-WGC Document1 Filed 04/06/20 Page 6 of 17

 
Case 3:20-cr-00016-LRH-WGC Document1 Filed 04/06/20 Page 7 of 17

 
Case 3:20-cr-00016-LRH-WGC Document1 Filed 04/06/20 Page 8 of 17

 
Case 3:20-cr-00016-LRH-WGC Document1 Filed 04/06/20 Page 9 of 17

 
Case 3:20-cr-00016-LRH-WGC Document1 Filed 04/06/20 Page 10 of 17

8. Stills from security footage taken on March 23, 2020:

 
Case 3:20-cr-00016-LRH-WGC Document 1 Filed 04/06/20 Page 11 of 17

 
Case 3:20-cr-00016-LRH-WGC Document1 Filed 04/06/20 Page 12 of 17

 
Case 3:20-cr-00016-LRH-WGC Document1 Filed 04/06/20 Page 13 of 17

 
Case 3:20-cr-00016-LRH-WGC Document1 Filed 04/06/20 Page 14 of 17

 

9. On each occasion after concealing the boxes in his garments, LUCAS exited the
building with the boxes and appeared to walk to the parking lot. LUCAS returned

moments later, and it appeared LUCAS did not have the boxes in his possession.
Case 3:20-cr-00016-LRH-WGC Document1 Filed 04/06/20 Page 15 of 17

10. On March 25, 2020 your affiant conducted an interview with LUCAS. LUCAS was

11.

advised of his rights under Miranda. LUCAS stated he understood his rights and
agreed to speak to your affiant without legal counsel present. After initially denying
taking any hospital property, LUCAS admitted he took four boxes of protective masks
from his assigned cart. LUCAS, at first, stated he took the boxes of masks for a friend
who also worked in the medical field, but would recant his previous statement and
stated he took the masks to pass out to the homeless because masks are not readily
available to the general public. LUCAS denied he received any compensation for the
masks.

Your affiant met with VA Logistics Supervisor Mary Kinne in reference to this case.
Kinne advised that the most common mask used at the VA hospital is the Cardinal
Health mask, model #AT70021. These masks are yellow, matching the description
provided by LUCAS in his interview of the masks he took. Kinne stated the VA has a
shortage of masks. On January 21, 2020 the Reno VA hospital ordered 94,000 masks
in response to the COVID-19 pandemic, but as of April 1, 2020 has only received
31,200 masks, and the remaining masks are on back order. Kinne stated that she does
not know when the additional masks will arrive. As of April 2, 2020 the hospital has
a total of 7,700 masks in stock, and Kinne estimates that the hospital uses an average
of over 2000 masks in a three day period. Kinne stated the VA procures masks from a
supplier in California. The masks travel in interstate commerce to arrive at the Reno
VA Medical Center. After reviewing video footage of LUCAS taking the masks with
Officer Hopley, Kinne expressed her opinion that LUCAS had only taken masks, and

stated that the boxes contained 50 masks each.
Case 3:20-cr-00016-LRH-WGC Document1 Filed 04/06/20 Page 16 of 17

12. Using open source research, I was able to determine that boxes of 50 surgical masks
generally are currently retailing on Amazon for a mean price of approximately $15.'
After discussing the specific brand of masks LUCAS had taken with Kinne, I
conducted further open source research, and determined that boxes of Cardinal Health
masks like the ones taken by LUCAS are currently being advertised for purchase

_ online for prices ranging from $2.50 to $39.99 per box. The median price of boxes I
was able to find online for sale was $9.24. While several of these sites indicate that
these masks are currently sold out or unavailable at this time, others indicate that they

are currently available for purchase.

/i/
///
///
///
///
///
///
///
///
///
///
///
///

 

1 See https://www.amazon.com/best-sellers-industrial-scientific-medical-face-masks/zgbs/industrial/8404646011,
accessed March 31, 2020.
Case 3:20-cr-00016-LRH-WGC Document1 Filed 04/06/20 Page 17 of 17

CONCLUSION

13. Based on the foregoing facts and evidence, I believe probable cause exists to lead a
reasonable and prudent person to believe Peter LUCAS violated Title 18, United
States Code, section 669, Theft or Embezzlement in connection with health care.
LUCAS took U.S. Government property entrusted into his care and embezzled said

property with the intent to permanently deprive the legal owner of the property.

I declare under the penalty of perjury that the statements above are true and correct to

blip

“Detective
Coed one fies Depértment

Badge #1327

the best of my knowledge and belief.

SUBSCRIBED and SWORN to before me
on this (g™— day of April 2020.

oa

HO Koss LE CARLA L. BALDWIN
UNITED STATES MAGISTRATE JUDGE
